Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                    December 09, 2015

The Court of Appeals hereby passes the following order:

A16A0067. ROSS v. THE STATE.

       This appeal is from the superior court’s denial of a pro se “Motion to Compel
Credit for Time Served Awaiting Trial Under § 17-10-11 et seq.” The superior court
denied the motion on July 14, 2015, on the ground the Georgia Department of
Corrections, and not the superior court, is responsible for determinations of credit for
time served.
       The appellant filed her pro se notice of appeal timely on August 12, 2015. In
her sole enumeration of error on appeal, however, the appellant contends the trial
court imposed an illegal sentence by sentencing her to 20 years for an offense that
only carried a maximum 10-year sentence. “Because this issue was never raised in
the trial court, we will not address it for the first time on appeal. This Court is a court
for the correction of legal errors and has no jurisdiction to address issues that are
raised for the first time on appeal.” (Citation and punctuation omitted.) Lancaster v.
State, 261 Ga. App. 348, 351 (3) (582 SE2d 513) (2003).
       Accordingly, this appeal is hereby DISMISSED.

                                          Court of Appeals of the State of Georgia
                                                                               12/09/2015
                                                 Clerk’s Office, Atlanta,____________________
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.